Case 2:18-cv-14503-DMM Document 31 Entered on FLSD Docket 03/23/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                        CASE NO.: 18-14503-CIV-MIDDLEBROOKS/Reid

  EARL BUTLER,

         Petitioner,
  v.

  MARK INCH,

        Respondent.
  _________________________________________/

                  ORDER ADOPTING REPORT OF MAGISTRATE JUDGE

         THIS CAUSE comes before the Court on Magistrate Judge Lisette M. Reid’s Report,

  issued on August 6, 2020. (DE 27). The Report recommends denying Petitioner Earl Butler’s pro

  se Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (Id.). Petitioner filed

  Objections to the Report, which were entered on the docket on October 26, 2020. (DE 30).

         I have conducted a de novo review of the Report, objections, and the record as a whole.

  Petitioner raises seven claims of ineffective assistance of trial counsel. The Report concludes that

  one sub-part of Ground One of the Petition was properly exhausted and therefore amenable to

  review, but that on the merits, the claim fails because the state court decision was supported by the

  record. The Report concludes that the ineffective assistance of counsel claims in Grounds Two

  through Seven were not raised in the Second District Court of Appeal following denial of

  Petitioner’s state post-conviction motion, and therefore those claims are unexhausted and

  procedurally barred from review in this 2254 proceeding.

         I have considered Petitioner’s Objections and the attachments thereto. Upon review, I agree

  with Magistrate Judge Reid’s conclusions, and find that the reasoning in the Report is accurate and

  thorough. Further, I find that Movant has failed to make “a substantial showing of the denial of a
Case 2:18-cv-14503-DMM Document 31 Entered on FLSD Docket 03/23/2021 Page 2 of 2




  constitutional right” sufficient to support the issuance of a Certificate of Appealability. See 28

  U.S.C. § 2253.

         Accordingly, it is ORDERED AND ADJUDGED that:

     (1) Petitioner’s Objections to the Magistrate’s Report (DE 30) are OVERRULED.

     (2) Magistrate Judge Reid’s Report (DE 27) is hereby ADOPTED.

     (3) Petitioner’s pro se Final Amended Petition for Writ of Habeas Corpus pursuant to 28

         U.S.C. § 2254 (DE 16) is DENIED.

     (4) A Certificate of Appealability is DENIED.

     (5) Final judgment will be entered by separate Order.

     SIGNED in Chambers in West Palm Beach, Florida, this 23rd day of March, 2020.




                                                              Donald M. Middlebrooks
                                                              United States District Judge


  Copies to: Magistrate Judge Lisette Reid;
             Counsel of Record;
             Earl G. Butler
             G02261
             Desoto Annex
             Inmate Mail/Parcels
             13617 SE Highway 70
             Arcadia, FL 34266
             PRO SE




                                                  2
